     Case 2:21-cv-00066-NPM Document 30 Filed 04/07/21 Page 1 of 3 PageID 976




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


SHEN YI, LLC,

              Plaintiff,

v.                                                         Case No. 2:21-cv-66-NPM

DEUTSCHE BANK NATIONAL
TRUST COMPANY,

               Defendant.


                                       ORDER

        Before the Court is the parties’ Stipulation Vacating Default Final Judgment

and Dismissing Case with Prejudice (Doc. 29) pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). This rule allows a plaintiff to dismiss an action voluntarily

if a stipulation of dismissal is signed by all parties who have appeared. Having

reviewed the Stipulation, the Court hereby ORDERS:

     1. The Stipulation Vacating Default Final Judgment and Dismissing Case with

        Prejudice (Doc. 29) is fully approved and adopted by the Court, and the parties

        shall abide by its terms.

     2. Plaintiff’s Notice of Voluntary Dismissal (Doc. 28) filed in this action on

        April 5, 2021, is WITHDRAWN and VACATED.
Case 2:21-cv-00066-NPM Document 30 Filed 04/07/21 Page 2 of 3 PageID 977




3. The Final Judgment After Default, entered on October 15, 2020 (“Default

   Final Judgment”) in the state court action brought in the Circuit Court of the

   Twentieth Judicial Circuit in and for Hendry County, Florida, Case No. 2020-

   CA-000336 (“State Court Action”), is VACATED, invalid and of no force or

   effect. The Default Final Judgment is known to be recorded in Book 985, Page

   616 of the Official Records of Hendry Country Florida.

4. The Amended Final Judgment After Default, entered on January 4, 2021 in

   the State Court Action (“Amended Final Judgment”) is VACATED, invalid

   and of no force or effect. The Amended Final Judgment is known to be

   recorded in Book 989, Page 1698 of the Official Records of Hendry County,

   Florida.

5. Any liens or other encumbrances created by the Default Final Judgment or

   Amended Final Judgment are discharged, invalid and of no force or effect.

6. To the extent that any other or further relief or judgment was granted to

   Plaintiff against Defendant, such relief or judgment is vacated, invalid and of

   no force or effect.

7. This action is dismissed with prejudice. The Clerk is DIRECTED to deny all

   pending motions as moot, cancel all scheduled events, enter judgment, and

   close the file.


                                      2
Case 2:21-cv-00066-NPM Document 30 Filed 04/07/21 Page 3 of 3 PageID 978




   DONE and ORDERED in Fort Myers, Florida on April 7, 2021.




                                   3
